DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 6 and 8 have been examined.  Claims 2 and 7 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Response to Amendment
The amendment to the specification overcomes the drawing objection from the previous office action (9/21/2021).  The drawing objection is withdrawn.
The specification objections are withdrawn based on the applicant’s explanation in the argument of 12/10/2021 (page 8).
The amendments to claim 5 overcome the claim objections from the previous office action (9/21/2021).  The claim objections are withdrawn.
The claim interpretation under 35 U.S.C. 112(f) is maintained.  See the previous office action (9/21/2021) for details of the interpretation.
The amendments to the claims overcome the 35 U.S.C. 112(a) rejection from the previous office action (9/21/2021).  The 35 U.S.C. 112(a) rejection is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (9/21/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Allowable Subject Matter
Claims 1, 3 thru 6 and 8 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance .  The closest prior art of record is Migita Patent Application Publication Number 2016/0129901 A1.  Migita discloses a hybrid car includes an engine, a first motor, a first driving shaft connected to a first drive wheel, a planetary gear, a second motor, a battery, and an electronic control unit.  The electronic control unit is configured to control the first motor and the second motor such that the hybrid car travels within a range of allowable input and output electric power of the battery.  The electronic control unit is configured to set an upper limit driving force based on a balancing driving force commensurate with a dynamic frictional force between the first drive wheel and a road surface and control the engine, the first motor, and the second motor when an idling-slip of the drive wheel occurs such that a driving force equal to or less than the upper limit driving force is output to the first drive wheel.
In regards to claims 1 and 8, Migita, taken either individually or in combination with other prior art, fails to teach or render obvious a vehicle having a power generator configured to generate electric power using fuel, a power generation controller .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662